Petition for Writ of Mandamus Denied and Memorandum Opinion filed October 19,
2011.




                                          In The

                       Fourteenth Court of Appeals
                                      ____________

                                  NO. 14-11-00915-CR
                                    ____________

     IN RE THE STATE OF TEXAS EX REL. PATRICIA R. LYKOS, Relator


                               ORIGINAL PROCEEDING
                                WRIT OF MANDAMUS
                                   185th District Court
                                   Harris County, Texas




                       MEMORANDUM                     OPINION

       On October 19, 2011, relator filed a petition for writ of mandamus in this court.
See Tex. Gov’t Code Ann. § 22.221 (Vernon 2004); see also Tex. R. App. P. 52. Relator
complains that respondent, the Honorable Susan Brown, presiding judge of the 185th
District Court of Harris County, denied the “State’s Motion for Access to the Grand Jury
Room While Grand Jurors Are Not Deliberating.”              Relator requests we issue an
emergency stay of the grand jury proceedings and direct the trial court to reverse her ruling
of October 18, 2011.
      Relator has not established that she is entitled to mandamus relief. Accordingly,
we deny relator’s petition for writ of mandamus and request for emergency stay.




                                        PER CURIAM




Panel consists of Justices Brown, Boyce, and McCally.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                            2